EXHIBIT Winland Electronics, Inc. Reports Third Quarter 2008 Net Income of $0.03 per share and Revenue of $7,000,000 Company reports positive cash flow, gross margin expansion to historical levels Mankato, Minn. / November 6, 2008 - Winland Electronics, Inc. (AMEX: WEX), a leading designer and manufacturer of customer electronic control products and systems, today announced net sales of $7.0 million for the third quarter ending September 30, 2008, down $2.9 million, or 29 percent compared with the corresponding period in 2007.Net income for the period totaled $118,000 or $0.03 per basic and diluted share versus $487,000, or $0.13 per share in the comparable period in 2007. Of the year-over-year decline in sales, $1.6 million of that sum can be attributed to reduced demand from two of the company’s three largest customers and $1.5 million to the phase-out of two customers engaged in 2007 whose expectations and business management systems did not align well with Winland’s. Winland’s Proprietary products net sales increased to $1.0 million, up $200,000, or 23 percent from the comparable period in 2007. “While it’s clear that Winland still has much work to do, our third quarter results represent a variety of significant improvements on a sequential quarter by quarter basis,” said Thomas de Petra, president and chief executive officer of Winland Electronics. “Gross margins of 16 percent were up more than 63 percent over the second quarter and 84 percent over the first quarter of this year, our cash flow situation has dramatically improved, with the company reporting positive cash flow for the quarter, and our backlog has recovered to nearly our historical run-rate.” A key development in the company’s third quarter was the addition of a new Director of Sales, David A. Kuklinski, an executive with more than 25 years of experience in the EMS industry. “David is well into the process of transforming Winland’s sales practices to accommodate our growth strategy,” de Petra said. “Under David’s leadership, we are targeting customers across multiple market and product categories where we believe our value proposition and capability best aligns with prospective customers’ needs.Our goal is to reduce the risk of customer or industry concentration.” Operating income for the quarter totaled $107,000 versus $603,000, and gross margin totaled 16.0 percent, down 60 basis points versus the comparable period in 2007.EMS segment operating income for the period totaled $553,000, down $492,000, or 47 percent from the comparable period in 2007.EMS gross margin totaled 11.3 percent, down 210 basis points from the comparable period in 2007, primarily as the result of increased material costs and under-utilization of manufacturing fixed costs. Winland’s proprietary products segment operating income increased $23,000, or 21.5 percent, to $130,000 for the three months ended September 30, 2008. Page 1 of 7 Winland continues to make progress in expanding and diversifying its EMS customer portfolio.The company now has customers in the transportation, industrial, instrumentation, medical, telecommunication and consumer market sectors. “Our design engineering capability continues to be a significant differentiator from EMS providers similar in size to Winland,” de Petra said.“We’ve helped our customers to lower their costs and mitigate the risk of manufacturing new products by tightly integrating design engineering, prototyping, test engineering and the manufacturing process.During the third quarter, we completed an engineering design project for a new customer, and are now manufacturing the product. Subsequently, the customer engaged our design engineering department for a second design project.” Nine Month Results Net sales for the nine months ended September 30, 2008 totaled $20.9 million, down $6.4 million or 23 percent versus the comparable period in 2007. EMS net sales totaled $18.2 million, down $6.8 million, or 27 percent, in the nine months ended September 30, 2008 versus the comparable period in 2007.Of this decrease, $4.1 million is attributable to decreased customer demand from two of the company’s three largest customers, while the phase-out of sales from two other customers resulted in an additional decline of $3.3 million compared to the same nine month period of 2007.These sales decreases were offset in part by increased sales to our largest customer and sales to new customers compared to the comparable period last year. Winland’s
